Citation Nr: 1637680	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah 


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder to include major depressive disorder and bipolar disorder, from July 10, 2006 to March 17, 2013, and in excess of 70 percent from March 18, 2013 to October 26, 2015.

2.  Entitlement to an effective date prior to March 4, 2011, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than March 4, 2011 for the grant of entitlement to special monthly compensation based on housebound criteria.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1985 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, October 2012, April 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Salt Lake City, Utah Regional Office (RO).  

The June 2011 rating decision which implemented a June 2011 decision by the Board that granted service connection for a psychiatric disorder, granted service connection for an acquired psychiatric disorder to include major depressive disorder and bipolar disorder, and assigned a 30 percent rating, effective September 11, 2006.  In a subsequent October 2012 rating decision, the RO however, granted a July 10, 2006 effective date for service connection for the psychiatric disability based on clear and unmistakable error (CUE), and also assigned a higher initial disability rating of 50 percent, effective July 10, 2006.  

In an August 2013 rating decision, the Veteran's psychiatric disability rating was increased to 70 percent disabling, effective March 18, 2013.  The Veteran was also awarded TDIU and special monthly compensation based on housebound criteria from March 4, 2011, by an April 2013 rating decision.  

In May 2015, the Board restored a 60 percent rating for bronchial asthma and remanded the other matters.  

In December 2015, the RO granted a higher rating for the psychiatric disability of 100 percent, effective October 26, 2015.  The RO also restored entitlement to special monthly compensation based on housebound criteria from March 4, 2011, since the 60 percent rating for bronchial asthma had been restored.  


FINDINGS OF FACT

1.  From July 10, 2006, the Veteran's acquired psychiatric disorder to include major depressive disorder and bipolar disorder caused occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment.

2.  From March 18, 2013, the Veteran's acquired psychiatric disorder to include major depressive disorder and bipolar disorder caused total occupational and social impairment.

3.  Prior to July 10, 2006, the Veteran's only service-connected disability, bronchial asthma, was 60 percent disabling; she did not meet the schedular criteria for TDIU benefits prior to July 10, 2006.

4.  From July 10, 2006, the Veteran met the schedular criteria for a TDIU based on her acquired psychiatric disorder to include major depressive disorder and bipolar disorder, which was rated 70 percent disabling, and that disability precluded her from securing or following a substantially gainful occupation.

5.  From July 10, 2006, the Veteran had TDIU based on a single disability as well as an additional service-connected disability (bronchial asthma) which was independently ratable as 60 percent disabling and which was separate and distinct from her service-connected psychiatric disability for which TDIU was warranted.


CONCLUSIONS OF LAW

1.  From July 10, 2006, the criteria for a 70 percent rating for acquired psychiatric disorder to include major depressive disorder and bipolar disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic  Code 9432 (2015).

2.  From March 18, 2013, the criteria for a 100 percent rating for acquired psychiatric disorder to include major depressive disorder and bipolar disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2015).

3.  The legal criteria have been met for an effective date of July 10, 2006, for a TDIU.  38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).

4.  The criteria for special monthly compensation at the housebound rate were met as of July 10, 2006.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was sent pertinent VCAA notices in August 2006, October 2006, September 2008, and December 2012.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for her psychiatric disability, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question to include the question regarding a TDIU.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating for Acquired Psychiatric disorder 

Service connection for an acquired psychiatric disorder to include major depressive disorder and bipolar disorder, has been in effect from July 10, 2006.  A 50 percent rating was assigned from July 10, 2006 to March 17, 2013; a 70 percent rating from March 18, 2013; and a 100 percent rating from October 26, 2015.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9432 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In a July 2006 statement, the Veteran indicated that she was depressed due to stressful events during service.  Subsequent VA records dated in September 2006 showed that the Veteran wanted more appointments.  She stated that she had stress building and no motivation.  She was helping to get a neighbor's son off to school in the morning, but did not feel very functional right now and was sleeping enough.  She reported that she was not busy enough, but did not want to be busy.  She had some compulsions.  For instance, she could not throw anything away until she had read it.  There was considerable clutter in her home.  She said that her mother lived in Wisconsin and she had not seen her since 1999.  She was previously married and suffered multiple miscarriages.  She and her former husband became intolerant of one another.  

Thereafter, in October 2006, a VA psychologist noted that the Veteran had a claim for service connection related to four failed pregnancies during service and indicated that it was likely her experience in service could have precipitated an affective response which now has been diagnosed as bipolar disorder.  The Veteran was feeling more alert and getting things done around the house.

A VA examination was conducted in March 2009.  The Veteran had a past history in the 1990's of hospitalization and psychotic manifestations of her psychiatric disability, such as auditory hallucinations including ones where she was told to kill herself.  Currently, in terms of current depressive symptoms, the Veteran stated that she felt sad and lonely these days.  She evaluated  her depression on a scale from 1 to 10 with 10 being most severely depressed as recently as to 7. She stated that she did enjoy working with special needs people in her work.  She also had three cats and three dogs that she attended to.  She played brain games including crossword puzzles.  She also reported that she did considerable reading.  She planned in the near future to start sketching.  She related that her appetite was fair and that she ate considerable junk food.  She slept seven to eight hours with a CPAP machine for sleep apnea and prior to that time was tossing and turning with frequent awakening during the nights.  She indicated that her energy levels were low.  Her self-esteem was good at work and poor when she was  at home. She stated that her concentration was fair when she enjoyed doing something, but that she tended to start things and not finish them.  She denied suicidal ideation. She further denied any history of hair pulling with, the trichotillomania for the past several years.  The Veteran reported that she had two friends who were very needy and that she helped them, but received little in return.  Her leisure pursuits involved brain game, crossword puzzles, and reading.  The Veteran's typical day consisted of her arising between 5 and 5:30 a.m.  She would leave the house for her part-timework as a bus monitor at 6 a.m.  She stated that she helped load and unload special needs children from the bus from 6:30 to 9 a.m. and then from 1:30 to 4 p.m.  She stated after she arrived home, she played with crossword puzzles.  She stated she did do some housework and did fix simple meals. She stated that in the evening she listened to talk radio and went to bed between 9 and 11 p.m.  She denied problems with personal hygiene.  The Veteran stated that she has been working with a bus company since August 2008 on a part-time basis.  She indicated that she had only missed several days of work in that job.  Prior to that from September 2007 to December 2008, she worked in a handicapped men's home and for about a year prior to that, she was taking care of several patients who needed home care in their homes.  She reported that she did not work from 1997 to 2006.  The Veteran was currently receiving only medication provision for her mental health problems.  She stated that these medications were effective in treating her mood disorder, but were too sedating.  Mental status examination revealed that the Veteran exhibited good hygiene.  Psychomotor activity was normal.  Speech was of normal rate and tone.  Attitude towards the examiner was cooperative.  Affect was full.  Mood appeared mildly anxious.  She was able to attend to the interview.  She had difficulties with serial 7's.  She was able to spell the word "world" forwards and backwards correctly.  She was oriented in all spheres.  With regard to thought process/communication, the form of thought was linear and goal directed.  Content of thought focused on her mood symptoms.  There were no problems with communication.  There was no inappropriate behavior.  No delusions were noted. 

She denied any auditory hallucinations since being placed on medication in 1993.  There was no obsessive or ritualistic behavior noted.  She denied current suicidal ideation or homicidal ideation.  Impulse control appeared good.  Memory functions were as follows: she was able to recall two of three objects at five minutes; she was able to repeat six digits forward; proverbs were interpreted abstractly.  She was able to remember recent U.S. presidents in order.  She was able to remember several recent events.  Psychiatric testing was conducted which revealed a moderate level of depressive symptoms over the past two weeks.  GAF was 45.  She had problems with depression over the years and currently described low mood sleep disturbance, low energy and fatigue and, low self-esteem.  There were also some concentration problems..  She denied any serious history of suicidal ideation.  The Veteran was able to only work in low stress situations.  She worked part-time and only nine months of the year.  She had problems with being on time in the past.  She also has trouble with tiredness and low energy, partly from, her medications. She had not had any serious relationships since her divorce in 1994.  She had several friends who appeared to be quite needy and reliant on her.  In her leisure time, the Veteran played brain games, crossword puzzles, and spent time reading.  Overall, the examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  Her prognosis was fair with continued treatment.  The Veteran was prudently paying her bills.  She did not have any serious cognitive problems.  She was competent to handle VA funds.  

A private medical examination was conducted in November 2010.  The record reflects the Veteran's history of auditory hallucinations and dramatic mood swings during childhood and adolescence.  The Veteran also reported an attempted sexual assault in 1986 and four miscarriages during service which broke up her marriage.  The Veteran was pleasant and cooperative throughout the examination.  She had a difficult time being on time for appointments, arriving 30 minutes late to the first appointment, and one hour late to the second appointment.  She reported some testing fatigue while completing, the assessments; however she was allowed breaks as needed.  Her level of conversational proficiency was typical for someone her age.  She generally appeared attentive to the tasks at hand.  The Veteran was prompt and candid with her responses and did not appear to be malingering.  Her level of activity was typical for someone her age.  She appeared to be comfortable and at ease during the examination.  A fine motor tremor was observed during the clinical interview and she reported it was a side effect of her medication.  No other significant behaviors were observed, except as noted on the individual tests.  The Veteran endorsed items on testing indicative of depression, health concerns, cynicism, low self-esteem, social discomfort, family problems, negative work problems, and treatment indicators.  The Veteran had a severe level of depression.  Among other symptoms, she indicated that she felt sad much of the time, was more discouraged about her future than she used to be, saw lots of failures in her past, could not get any pleasure from the things she used to enjoy, felt guilty about many things she had done or should have done, felt she might be punished, was disappointed in herself, blamed herself for everything that happened, had lost most of her interest in other people or things, had much greater difficulty making decisions than she used to, felt utterly worthless, did not have enough energy to do anything, woke up 1-2 hours early and could not get back to sleep, had a much smaller appetite than before, could not concentrate on anything, was too tired or fatigued to do most of the things she used to, and had lost interest in sex completely.  She had extremely low levels of expressed inclusion, control and affection.  The examiner indicated that the testing which showed this suggested that she might have a very difficult time forming social and intimate relationships.  It was noted that the Veteran was employed as a school bus monitor approximately 15-30 hours a week and was able to maintain employment.  She reported that she was a valuable employee and had been able to maintain the job for 3 years.  The examiner indicated that it was unlikely that she could maintain a full-time job (30 hours a week) without her health and maintenance of her household suffering.  The examiner indicated that the major depressive disorder was mild and the bipolar disorder was in remission.  Her GAF was 70.  

In March 2011, A VA medical opinion was provided, but it pertained to the issue of etiology and not current symptoms of psychiatric disability.  

In July 2011, the Veteran was afforded another VA examination.  With respect to employment, the Veteran said that she lost her job in March of 2011.  She had had that job since about August of 2008.  She said she loved it.  She was a bus monitor for special needs kids.  She worked 4-6 hours a day in the a.m. and the p.m.  She stated it was an easy job, but the stress and anxiety were quite bad in the last year.  She told them she needed time off, but she said she was unable to take the time off, and she started missing work and not showing up, and she was fired.  She said she had a job at a group home prior to that for about a year and things "started to happen."  She would forget to do things she was supposed to do or she would sleep in and miss work.  She said that in the 1990s, she worked for the VA.  She was fired because she could not be on time and she took too much time off.  She reported problems with mental health causing these issues, but was fairly vague about these issues.  She had anxiety and bipolar disorder in her problem list in her record.  The examiner noted that the Veteran lived alone.  She could do her own housework.  She was physically able, but not motivated to do so.  She could do her own self-care.  A mental status examination was not conducted.

In August 2012, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was living on her own.  She was divorced with no children.  She was in regular contact with her mother.  The Veteran reported having friends, but explained that she was not as close to them as she was to one of her friends that recently died.  She indicated that she was a bit of a hermit, but did have friends that she spent time with.  She reported having hobbies, interests, and regular recreational activities.  The Veteran also reported that much of the time she spent living in her "dream world."  She  explained that she spent much of her time imagining that her life was different than her world was at that time.  She was currently unemployed.  She had been working  part time as a school bus monitor.  She said she loved her job and working with the children on the bus.  She stated that after being there for three school years, she felt tension and anxiety building up and needed time off.  She stated that she was not granted time off and believed that she sabotaged herself.  She said that she had problems forgetting things and feeling stressed out.  She stated that she felt stressed by every day responsibilities and began to have trouble getting to work on time.  She related that the bus driver told her that he had to have 6 hours a day and the two of them had falsified their time cards and had been caught.  She stated that she was eventually fired from that job for becoming confused and arriving late.  She was currently taking psychotropic medications.  She indicated that the medications were positive and resulted in a more stable mood, no auditory hallucinations, she was better able to converse without being tangential, and her social life had improved.  The negative effects of psychotropic medications were dry mouth, weight gain, and drowsiness.  She had not been hospitalized.  She reported that she believed that individual therapy had been beneficial.  The Veteran indicated that she experienced depression.  She did not believe that her depressive symptoms had fully remitted.  She also reported anxiety.  The Veteran related that prior to receiving medication in 1994, she  experienced several periods of elevated mood lasting up to a day.  She stated that during those periods of time she experienced feelings of grandiosity and racing thoughts.  The Veteran reported that since her medications were adjusted, she had recently  begun to experience periods of acute anxiety out of the blue.  She stated that during those periods of time she experiences  palpitations, sweating, and dizziness.  The examiner opined that it did not appear that she met the full criteria for panic attacks.  The Veteran indicated that she worried excessively prior to receiving medication, but denied experiencing excessive worries currently.  She related that she would pick at her skin when it looks like she might have acne and pulled out her hair if it looked different, such as had split ends or was curly.  She stated that engaging in these behaviors relieved tension and that she did not feel uncomfortable/anxious if she did not engage in these behaviors.  The examiner indicated that these behaviors did not appear to be consistent with compulsive behaviors and were most likely related to an impulse control disorder.  With regard to psychosis (including hallucinations, delusions, thought disorder, the Veteran reported that prior to receiving medication in 1994, she heard a voice in her head that was very negative and critical toward her, but denied having heard this voice audibly.  She denied having this experience since receiving medication.  She stated that she was able to  feel "vibes" from men that were sexual in nature.  She explained that she can perceive "random radio waves" that tell her that these men are interested in her sexually.  However, she did report that on one occasion she heard a man's thought "if you stand any closer I am gonna jump you" when other people did not hear it.  She denied other instances of auditory and visual hallucinations, delusions of reference, thought broadcasting, and thought insertion.  The examiner explained that the Veteran was reporting unusual sensory experiences  which might be related to mood or personality style, and did not appear to be severe enough to warrant a separate diagnosis of psychotic disorder.  The Veteran indicated that her best friend had died. She was very lonely because of this event.  The Veteran was independent for all basic activities of daily living  (including personal hygiene and grooming, dressing, feeding, mobility,  toileting) and all instrumental activities of daily living (including  housework, meal preparation, taking medication, financial management, shopping, telephone and other technology use, community mobility).  The Veteran reported that while she was able to carry out personal hygiene and  housework, she did not always follow through with these tasks.  She stated that she did not complete chores around the house such as washing dishes, cleaning kitty litter, and washing her laundry and could go for a week without showering.  

At the time of the examination, the examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, neglect of personal appearance and hygiene, and she was capable of managing her financial affairs.  Psychometric tests were completed at the time of the assessment.  It was noted that the Veteran had been a school bus monitor and had maintained that job for two years and had enjoyed it until this year when she was assigned to a new bus driver.  This bus driver was controlling and did not always let the Veteran deal with the children in her own way.  She indicated that it was the monitor's job to deal with children's behavior on the bus while the driver drives.  Prior to this job, she was a volunteer at the local animal shelter.  She enjoyed working with children, and felt she was good with the difficult ones.  She felt badly that she did not have children after suffering four miscarriages.  The examiner indicated that her bipolar disorder appeared atypical, but certainly met diagnostic criteria for Bipolar Disorder, Not Otherwise Specified.  Additionally, she endorsed and described a number of features consistent with a dysthymic disorder, including depressed mood, more days than not; episodic appetite disturbance; anergia; low  self-esteem; poor concentration; and occasional feelings of hopelessness.  She did not meet diagnostic criteria for posttraumatic stress disorder (PTSD), but did report anxiety-like symptoms and emotional upset.  She did not fully meet diagnostic criteria for ADHD/ADD.  She did endorse problems sustaining attention; avoiding tasks requiring sustained mental effort; being easily distracted by extraneous stimuli; and being forgetful.  Finally, she appeared to admit to, describe, and/or evidence a number of Cluster B personality disorder traits or features, including dependent, borderline, and mildly histrionic characteristics.  This was previously noted during at least two of her inpatient psychiatric hospitalizations  .Finally, during portions of the neuropsychological testing, the Veteran had the tendency to suddenly become somewhat anxious and even histrionic when exposed to new testing tasks or challenges, frequently talking to herself rather than focusing on the task at hand.  This characteristic may also have impacted her ability to perform at her optimal level of functioning, along with her reportedly sedating psychotropic medications and her existing mood disorder(s).  Despite this, overall she performed in the Average to High Average range on the majority of the neuropsychological tests, with Low Average range abilities demonstrated on the WMS-IV immediate and visual memory indexes.  She also evidenced a Borderline Impaired range score on  the TMT Part B.  Taken as a whole, she did not appear to meet diagnostic criteria for Cognitive Disorder Not Otherwise Specified.  Except for reported psychotic features and suicidal ideation and/or intent at the time of her first inpatient psychiatric hospitalization in 1994, she demonstrated no current disturbances in her thought processes, thought content, or perceptions, and she emphatically denied any past or current suicidal ideation, plan, intent, or behavior.  She appeared motivated to participate in her ongoing treatment through the VA, and was quite cooperative and apparently motivated during the current evaluation.  At present, her Bipolar Disorder NOS appeared well managed pharmacologically, although the sedating effects of her current medication might be impacting and resulting in her reported problems with attention and  concentration.  Additionally, her history of losing jobs, often related to late arrival at work, could also be impacted by her medications and/or her affective disorders.  

Mental status examination revealed that the Veteran was appropriately groomed and dressed.  She was personable and cooperative with the assessment.  Eye contact, facial expression, and posture were appropriate.  Frequently the Veteran opened her eyes widely during the interview and in response to questions.  She shifted in her seat frequently and at one point took off both of her shoes.  She was alert, and oriented to time, place, situation, and person.  Her autobiographical memory for both recent and remote events appeared unimpaired.  Verbal communication was appropriate in volume, content, and flow, and was intelligible 100 percent of the time.  Responses were appropriate in length and level of detail.  There was no apparent disturbance in thought content.  There was no indication of delusions, obsessions, dissociation, or intent to harm self or others.  There was no apparent disturbance in thought processes.  Her responses appeared to be relevant to the assessment process and display appropriate levels of logical connection.  Insight and judgment regarding current situation appeared to be intact.  The Veteran's mood most of the time was reported to be lonely.  Affect was full.  The Veteran's cognitive processes were not formally assessed, but she reported that she experienced trouble with concentration and short term memory.  The Veteran's responses appeared to be well considered; affect during the interview was congruent with the material being discussed.  Records available for review were consistent with the Veteran's report.  The level of detail reported regarding current symptoms was consistent with a valid response style.  The current GAF was 51.   

On March 18, 2013, the Veteran was afforded a VA examination.  It was noted that the Veteran was service-connected for bipolar disorder and major depressive disorder.  Due to service-connected bipolar disorder (to include service-connected major depressive disorder), the Veteran has the following functional impairments: distractibility and tendency to become confused and be tardy; mood instability and inability to complete assignments; difficulty interacting with supervisors especially after receiving negative feedback about her work performance.  Due to functional impairments mentioned above, the Veteran was unable to function adequately, even in a work setting which is loosely supervised or which required little or no social interaction.  Therefore, it was determined that the Veteran was rendered unable to secure and maintain substantial gainful employment due to her service-connected disability of bipolar disorder to include major depressive disorder.  Her GAF was 45.  

The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the most she had earned in 1 year was in 1998 and the amount earned was $17,060.  Her last full-time job was approximately in 2009 with gross earnings a month approximately $800.  Her last job was 2008-2011 as a bus monitor.  Her work hours varied, but it was never full time.  She earned around $450 a month.  It was documented that total earned income in the past 12 months was approximately $5300.  This amount fell well below the poverty guidelines.  She was fired from her last job as a bus monitor in 2011 for becoming confused and arriving late.  She was taking medication and without it, she could not get out of bed in the morning.  She said that she may have had suicidal thoughts once in the past month, but she pushed it away.  She related that she would not entertain those thoughts, but that did not mean that she does not feel worthless.  She denied any history of suicide attempts.  She said that she did not like the pain that came with attempted suicide, and also she could give up that control.  It was easier for her to stop eating.  She had to be really careful because she forgot to eat.  She had lost about 10-15 pounds.  She said that she needed to lose it any way, but it was weird.  She indicated that she forgot to eat because it did not seem important.  As a result, her refrigerator was empty.  She endorsed having anger outbursts.  Her mood went up and down without medications.  She liked to be known as a happy, cheerful person, but she felt really bad without her medications.  She was not an angry person, but got angry without knowing it.  When she had her highs, her life was like a party, life was wonderful, she cleaned her house like that, but then she crashed and then everything was a huge effort.  She became angry at anything and everything.  In the 1990s, she was hospitalized multiple times for her highs.  Her current provider was suggesting that she might have to be hospitalized again to adjust her psychiatric medications.  She was unable to do this because she did not know what would happen to her pets if she was hospitalized.  During her highs, she had grandiose feelings, elevated mood, racing thoughts; she was very talkative very distractible, she showed evidence of psychomotor agitation, some increase in goal-directed activities.  She tended to leave projects unfinished around the house.  Her case manager was trying to get her to finish one thing before moving to another.  She tried very hard to do that, but she would get very nauseated, lightheaded, and felt weird.  On the down side, she was very depressed, she had loss of interests, no motivation, her house was falling apart; there was evidence of psychomotor agitation when she was depressed; she got very, very angry; she started yelling, she exploded, and started swearing.  Without medications, she could sleep.  When she was very depressed, she could sleep longer without medications to try to escape from life.  With medications, she said she usually got to bed around midnight and woke up around 5 a.m..  She had an alarm clock which woke her up in the morning and reminded her to take her medications.  Without her dextroamphetamine, she could not get up from bed.  The alarm clock made her very angry, but it did help her to get up.  When depressed, her appetite was poor.  She felt tired, fatigued, and very low on energy.  The dextroamphetamine helped her with that.  Her hygiene was very down.  When depressed, it was very difficult for her to brush her teeth and take a shower and do her hair.  With the medications, however, she felt better.  She endorsed feelings of hopelessness and low self-esteem.  Her concentration was really bad.  It was very difficult for her just to finish something that she had started.  She was fired from her last job for becoming confused and being tardy.  She had a depressed mood; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; and mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; difficulty in adapting to stressful circumstances, including work or a worklike setting and an inability to establish and maintain effective relationships.  On mental status examination, there was no evidence of impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  She showed good eye contact and interacted appropriately during the session.  No inappropriate behavior was noted.  She denied current suicidal or homicidal thoughts, ideations, plans, or intent.  Currently, she had the ability to maintain minimal personal hygiene and other basic activities of daily living.  She was oriented to person, place, and time.  She endorsed short-term-related memory problems.  There was no evidence of obsessive or ritualistic behavior.  Rate and flow of speech was normal.  Her mood was depressed.  Her affect was appropriate.  Her impulse control was fair.  Her insight and judgment were also fair.  

In June 2013, an Employability Evaluation was completed by a private provider.  He reported that the Veteran indicated that she worked for the following employers, and with her best estimate of the time frames for these periods of' employment: Going back to 1980, she worked as a bank teller and apparently had trouble performing in this job.  She also worked at a newspaper inserting advertising material and also as a janitor and a fast foods worker; all before enlisting in the military in 1985.  Concerning more recent and relevant work, the Veteran stated in her psychiatric examination that she had been working with a bus company since August 2008 on a part-time basis.  She stated that she had missed several days of work in that job.  Prior to that, from September 2007 to December 2008 or early 2009, she worked in a handicapped men's home and she stated that for about a year prior to that she was taking care of several patients who needed home care in their homes.  She stated that she did not work from 1998 to 2006.  She reported that she worked for the Salt Lake City VA Medical Center as a janitor in 1997 and 1998 and was fired because she was not on time for work.  She apparently worked for Wal-Mart for a short time after she left the military.  She also apparently worked as a dog groomer.  According to earning records (which are contained in the record), her earnings for past years were as follows: 2010: $7,799; 2009: $7,535; 2008: $11,152; 2007: $1,633; 2006-2000: $0; 1999: $7,014.

With regard to her understanding and memory, she considered herself to be moderately limited for remembering locations and work like procedures; markedly limited for understanding and remembering short and simple instructions, and markedly limited for understanding and remembering detailed instructions.  With regard to sustaining concentration and persistence, she considered herself moderately to markedly limited for carrying out short and simple instructions; markedly limited for detailed instructions or maintaining concentration for extended periods; and markedly limited for maintaining a schedule, or sustaining an ordinary routine and also indicated she needed to write everything down so as to remember try to remember it.  She also believed she would need help to complete a work day or work week without interruptions from psychologically based symptoms.  With regard to social interaction, she considered herself to be moderately to markedly limited as she preferred not to interact and felt uncomfortable, anxious and sweaty.  She mentioned she otherwise considered herself impaired in terms of interacting appropriately with the general public, getting along with others and in terms of maintaining socially appropriate behavior.  In terms of her ability to work around or in coordination with others without being distracted by them she rated herself as markedly limited.  On the basis of the Veteran's statements as well as the medical record taken as a whole, the provider identified the following deficits as critical to considering employability or lack thereof: she experienced frequent interruptions in focus and concentration and she was reportedly unable to maintain a focus on tasks for even a one to two hour period of time.  She more often than not had a depressed mood and with a related loss of mental focus.  She suffered from the inability to complete a typical day without interruptions from psychologically based symptoms.  She was limited in her ability to sustain an ordinary routine even for activities of daily living, let alone working in competitive employment, and this was based on anxiety, distraction, and fatigue.  She was very limited in any ability to interact successfully with other such that interacting with supervisors and co-workers in a work setting would be precluded.  In sum, the medical evidence and findings regarding the symptoms of the Veteran's psychiatric conditions as well as her reports to the provider were the basis for his opinion concerning her functional capacity for work.  He indicated that the Veteran was unable to obtain and sustain substantially gainful employment and found that her inability to successfully maintain substantially gainful employment dated back to 1999-2000.  

Considering the Veteran's recent and relevant compensation and pension examinations, her self-reports, her lack of any recent or relevant work she could perform at a gainful level, and the medical records taken as a whole, the examiner indicated that there was no evidence to establish a functional basis that would allow her to obtain or maintain substantially gainful employment, even unskilled employment.  Therefore, the provider opined that it was at least as likely as not that her service-connected acquired psychiatric disorders, depressive disorder and bipolar disorder, have rendered her unable to obtain and maintain a substantially gainful occupation dating back to the 1999-2000 when these conditions were recognized in her VA assessment.  This opinion was based on the provider's education, training and experience and examination of the evidence available and was expressed within a reasonable degree of vocational certainty.

On October 26, 2015, the Veteran was afforded another VA examination.  The examination was generally consistent with the March 2013 examination with an increase in suicidal ideation, memory loss, and poor hygiene.  The examiner indicated that she was totally impaired socially and occupationally.  It was noted that the Veteran had been having manic phases.  

The Board finds that since the date of service connection until the March 18, 2013 examination, the Veteran met the criteria for a 70 percent rating.  There have been variances in the GAF scores (with one GAF of 70 which was inconsistent with the symptoms); however, in reviewing the evidence as a whole, the Board finds that the Veteran's service-connected psychiatric disability more nearly approximated the 70 percent level of disability.  The Veteran had limited social interactions and occupational functioning ability.  She was employed part-time until March 2011 and enjoyed the work, but apparently desired a break from the job and also there was reportedly some timecard fraud as she reported.  By the March 2013 examination, the Veteran was unable to function adequately, even in a work setting which was loosely supervised or which required little or no social interaction.  Her GAF score correspondingly plummeted.  However, a 100 percent rating was not warranted because the Veteran did not have total occupational and social impairment.  She did not have symptoms such as gross impairment in thought processes or communication.  She did not suffer from persistent delusions or hallucinations.  Her behavior was not grossly inappropriate.  She was generally able to perform activities of daily living, including maintenance of minimal personal hygiene.  She was fully oriented.  The Veteran had some memory impairment, but she did not have memory loss for names of close relatives, own occupation, or own name.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms, including those listed in the criteria and those not listed, more nearly approximate occupational and social impairment with deficiencies in most areas.  The Veteran was able to maintain some relationships.  The impairment was not total.  

As of March 18, 2013, the Board finds that the Veteran did demonstrate total impairment such that a 100 percent rating is warranted.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood which are consistent with a 70 percent rating.  However, in reviewing the symptoms specifically shown on this examination, such as statements which tended to show she felt unable to perform self-care at times and was having manic periods of highs and lows.  Further, while the Veteran's functioning decreased even further at the time of the later 2015 examination, the Board finds that the March 2013 examination showed indicators of this increased level of dysfunction and in affording all reasonable doubt, the Board finds that the criteria for a 100 percent rating are met as of March 18, 2013.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 70 percent rating from the date of service connection until March 18, 2013, and a 100 percent rating from that date.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's psychiatric disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations (during the appeal period) or marked interference with employment beyond what is specifically articulated in the rating code for psychiatric disability, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.


TDIU

The Veteran has been awarded a TDIU from March 4, 2011.  She seeks an earlier effective date.  The Veteran is service-connected for asthma and psychiatric disability, per above.  While the Board considers the combined effect of both disabilities, the Veteran asserts and the record shows that the psychiatric disability causes unemployability.  

The Court has determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that: (a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor; (b)(2)  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110.  

The pertinent provisions of 38 C.F.R. § 3.400 stated that: Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later; (o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  The effective date of a benefit is based upon a variety of factors, including the date of claim for a benefit and date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The issue is whether her service-connected disabilities precluded her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The private employment assessment indicates that the Veteran has not been employable since prior to the effective date of service connection for the Veteran's psychiatric disability, July 10, 2006.  The Veteran met the schedular criteria for a TDIU from that date, since the Board has awarded a 70 percent rating from that date.  Although the Veteran worked variously in some capacity for a portion of the appeal period, it was only part-time and was not the equivalent of a substantially gainful occupation.  Even if the Veteran's psychiatric disability resulted in unemployability prior to that date, she was not service-connected for psychiatric disability prior to July 10, 2006; thus, this is the earliest possible date for the assignment of a TDIU based on unemployability caused by the psychiatric disability.  

Prior to July 10, 2006, the Veteran did not meet the schedular criteria since service connection was only in effect for bronchial asthma, which at most, was rated as 60 percent disabling.  While a TDIU can be awarded on an extraschedular basis, the evidence does not show, nor does the Veteran contend, that asthma alone precluded employment such that a TDIU was warranted on that basis.  

Thus, in sum, the Veteran is entitled to an earlier effective date of July 10, 2006, but no earlier, for a TDIU.  

Special Monthly Compensation

The Veteran has been awarded special monthly compensation based on housebound criteria from March 4, 2011, which was formerly the initial date of a TDIU for her psychiatric disability (the effective date now is July 10, 2006).  She seeks an earlier effective date.  

Special monthly compensation at the housebound rate is payable when the Veteran has a single service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  Being permanently housebound by reason of service-connected disability or disabilities is established when the Veteran is substantially confined as a direct result of service-connected disabilities to her dwelling and the immediate premises; or, if institutionalized, to the ward or clinical areas and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

TDIU based on a single disability satisfies the requirement of a single service-connected disability rated as 100 percent disabling for the purposes of special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  It is clear from the record that the Veteran's disability was the disability upon which TDIU is based.  The Veteran additionally had a disability rated as 60 percent, bronchial asthma, during the time period in question, from July 10, 2006 onward.  

Thus, the Veteran is entitled to an earlier effective date of July 10, 2006, for special monthly compensation based on housebound criteria.










							(Continued on the next page)



ORDER

Entitlement to an initial rating of 70 percent for an acquired psychiatric disorder to include major depressive disorder and bipolar disorder, from July 10, 2006 to March 17, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 100 percent schedular rating for an acquired psychiatric disorder to include major depressive disorder and bipolar disorder, from March 18, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of July 10, 2006, for a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of July 10, 2006, for the grant of entitlement to special monthly compensation based on housebound criteria is granted, subject to the law and regulations governing the payment of monetary benefits.




________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


